Order entered July 18, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01515-CV

                    LUCIO PICOZZI AND PIER ALLESINA, Appellant

                                               V.

                              MILES C. LONGSHAW, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-11149

                                           ORDER
        Before the Court is the July 17, 2017 unopposed motion of appellant Pier Allesina for an

extension of time to file a brief. We GRANT the motion and extend the time to August 14,

2017.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE